Citation Nr: 0528637	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to August 3, 2001, for 
the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1971. 

This appeal arose from an April 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted entitlement to a 100 percent 
evaluation for PTSD, effective August 3, 2001.  On July 2, 
2004, the Board denied the claim for an effective date 
earlier than August 3, 2001, for the award of a 100 percent 
evaluation for PTSD.  The veteran appealed that denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2005 the Court granted a joint motion for remand and 
remanded the claim for compliance with the instructions in 
the joint motion.

On July 7, 2004, the Board received copies of records from a 
VA medical center, to include fee-basis private treatment 
records.  The Board notes that it does not appear that these 
records were reviewed by the RO in regard to this claim.  
However, these records are duplicate copies of evidence 
reviewed by the RO prior to the issuance of the August 2003 
statement of the case.  Therefore, the veteran's claim does 
not have to be remanded for initial RO consideration of the 
above-mentioned records.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO granted service 
connection for PTSD effective October 18, 1999, and assigned 
a 30 percent disability rating effective that same date.

2.  On September 25, 2000, the RO received a copy of a letter 
from the veteran's treating psychologist regarding his PTSD.

3.  On August 3, 2001, the RO received the veteran's formal 
claim for an increased rating for PTSD.

4.  The letter received on September 25, 2000, is an informal 
claim for an increased rating for PTSD. 

5.  The evidence is in equipoise on whether the veteran's 
PTSD from September 25, 2000, to August 3, 2001, was 
manifested by total occupational and social impairment.

6.  It is not factually ascertainable that the veteran's PTSD 
had increased in severity during the one-year period prior to 
September 25, 2000.  Prior to that date, the veteran's PTSD 
was manifested by mood disturbances such as depression and 
anxiety, sleep disturbances, and difficulty with social 
interaction, resulting in no more than mild to moderate 
social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 25, 2000, 
but no earlier, for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a disability rating higher than 30 
percent for PTSD were not met in the year prior to September 
25, 2000.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Only after the April 2002 rating action was 
promulgated did VA in January 2004 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  The veteran was also informed that he 
should submit any evidence in his possession that pertained 
to his claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify information and evidence pertaining 
to the claim and to submit any evidence in his possession.  
In particular, the RO made another request for VA medical 
records in May 2004.  The timing-of-notice error was 
sufficiently remedied by the process carried out after the 
VCAA letter so as to provide the veteran with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
-VA medical records and Social Security Administration 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  Private medical records have been 
obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  As 
for a medical examination or opinion, there is sufficient 
competent medical evidence for the period from September 1999 
to September 2001, particularly the private medical records 
dated from 1999 to 2001 and the VA examination in January 
2000, to decide the claim.  Therefore, a medical examination 
or opinion is not necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  As it appears that VA has obtained all pertinent 
evidence, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The Board notes the veteran's private attorney has argued 
that VA's duty to assist includes obtaining a medical opinion 
that retroactively discusses the severity of the veteran's 
psychiatric disorder.  The Board disagrees.  There is 
contemporaneous medical evidence from the relevant time 
periods, including VA examination reports and outpatient 
treatment records, which included opinions as to the 
impairment caused by the veteran's PTSD, as reflected in 
assigned GAF scores, and contained details concerning the 
veteran's symptoms and any objective findings.  Since this 
evidence provides sufficient evidence to decide the veteran's 
claim, there is no duty to develop the record any further.

By a May 2004 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Legal Criteria

Assignment of effective dates

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(1).
 
Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for an increase in disability compensation is the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  38 C.F.R. § 3.400(o)(2) 
provides that the effective date for an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  In 
making this determination, the Board must consider all of the 
evidence, including that received prior to a previous final 
decision.  Hazan, 10 Vet. App. at 521.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  The date 
of receipt is the date on which VA receives a claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.1 (2005).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  Id.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  According to the 
Court, 38 C.F.R. § 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
an increase of a service-connected rating where service 
connection has already been established.  See Sears v. 
Principi, 16 Vet. App. 244 (2002).  

In the case of evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2) (2005).

38 C.F.R. § 3.155(c) mandates that the Secretary accept an 
informal request for a rating increase as a claim.  The 
Secretary cannot require a veteran to take any additional 
action in order to perfect that claim.  Norris v. West, 12 
Vet. App. 413, 421 (1999).

Disability ratings for psychiatric disorders

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

The veteran's disability is rated under Diagnostic Code 9411, 
which is the code applicable for PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The rating criteria provides a 30 percent evaluation for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The rating criteria provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (DSM IV) 32 (4th 
ed. 1994).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairments in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

The Court issued important guidance in the application of the 
current psychiatric rating criteria.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Court held that the specified 
factors for each incremental rating were examples, rather 
than requirements, for a particular rating.  Id. at 442.  The 
Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Whether a claim was received prior to August 3, 2001

In an April 2000 rating decision, the RO granted service 
connection for PTSD effective October 18, 1999, and assigned 
a 30 percent disability rating effective that same date.  In 
an April 2002 rating decision, the RO granted an increased 
rating of 100 percent effective August 3, 2001, the date of 
receipt of the veteran's formal claim for an increased rating 
for PTSD.  The first question that must be answered is 
whether an informal claim for an increased rating was 
received any earlier than that date.

The letter from the veteran's private psychologist that was 
received on September 25, 2000, indicated that his PTSD 
symptoms had increased over the past few months.  Considering 
that the psychologist had been treating the veteran for the 
prior year, it seems he was certainly in a position to render 
an opinion as to whether the symptoms had increased.  The 
psychologist also detailed specific symptomatology present.  
Based on these statements, the letter showed a reasonable 
probability of entitlement.  It was also within the 
competence of the psychologist, considering his practice 
involves treating psychiatric disorders.  Accordingly, it is 
an informal claim for an increased rating.  Therefore, the 
date of claim was September 25, 2000.  

Whether it was factually ascertainable that the veteran's 
PTSD had increased in severity between September 25, 2000 and 
August 3, 2001

In the statement received on September 25, 2000, the 
veteran's private psychologist indicated that the veteran had 
increased flashbacks, nightmares, intrusive daydreams, more 
hypervigilance, and more isolation from others.  The evidence 
reflects that on September 29, 2000, the veteran was found to 
be entitled to Social Security disability benefits effective 
August 18, 1998, in part based on his PTSD.  

However, in an April 2001 statement, the veteran's private 
psychologist noted that his flashbacks had improved and that 
he occasionally had dreams about war-related memories.  Also, 
May 2001 private treatment records reflect that the veteran 
was doing better and that while he still had PTSD dreams, he 
did not have these dreams every night.  A June 2001 private 
treatment record shows that the veteran was getting along 
well with his girlfriend and that he was calmer.  An August 
2001 private treatment record indicates that his relationship 
with his girlfriend was improving and that his PTSD symptoms 
had lessened.  The January 2002 VA examiner assigned a GAF 
score of 40 and indicated that the veteran's PTSD had been 
exacerbated by recent physical injuries, a fall during work 
in 1998.  The examiner stated that because of the severity of 
the veteran's PTSD, he should be considered totally and 
permanently unemployable.

Based on the Social Security Administration records, the 
September 25, 2000, statement of the veteran's psychologist, 
and the report of the January 2002 VA examination, the Board 
finds that the evidence is in equipoise regarding whether the 
veteran's PTSD resulted in a total occupational and social 
impairment during the period between September 25, 2000, and 
August 2, 2001.  

Whether it was factually ascertainable that the veteran's 
PTSD had increased in severity in the year prior to September 
25, 2000

The final matter is whether there was an increase in 
disability in the one-year period prior to September 25, 
2000.  The evidence dated in the year prior to receipt of the 
veteran's claim for an increase in September 2000 consists of 
treatment records from a private psychologist and the report 
of an examination ordered by VA and conducted in January 
2000.  Also relevant are the records from the Social Security 
Administration.  VA must consider all the evidence of record 
to determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
However, in this case, none of the evidence developed 
subsequent to September 25, 2000, is relevant to the 
appropriate rating to be assigned because it does not contain 
any opinions or findings as to the severity of the veteran's 
disability for this particular time period. 



Prior to September 25, 2000, the following GAF score was 
assigned:
*	score of 60 by VA examination in January 2000 

Although not directly within the one-year time period, also 
relevant is a September 22, 1999, evaluation by the private 
psychologist that assigned a GAF score of 60.  Therefore, the 
evidence shows that going into the one-year time period prior 
to September 25, 2000, the veteran had a GAF score of 60, and 
this score was confirmed by a VA Examiner part-way into this 
time period. 

A GAF score ranging from 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV.

The 2000 VA examination showed the severity of the veteran's 
psychiatric disability was mild, according to the examiner.  
Although such a classification is not binding on VA, the body 
of the report showed the veteran's complaints mainly 
consisted of difficulty sleeping and relating to others, 
startle response, and mood disturbance such as depression and 
anxiety.  He was not suicidal or homicidal.  His memory was 
intact, and he communicated pleasantly during the 
examination.  

An August 2000 request to extend the veteran's psychological 
treatment reflects that the veteran's PTSD was improving.  
Private psychological treatment records dated in April 2000 
and June 2000 show no reporting of particular symptomatology 
except for a record in April 2000 in which the veteran 
discussed how a work-related incident created more anxiety 
and depression and caused an exacerbation of his PTSD.    

Although the Social Security Administration found the veteran 
had been disabled since August 1998 in part due to PTSD, the 
Board places greater weight on the evidence from the period 
from September 1999 to September 2000 because it is 
contemporaneous evidence.  This evidence reflects that it is 
not factually ascertainable that there was an increase in 
severity during the one-year period prior to September 25, 
2000.  In fact, the GAF scores assigned in 1999 and 2000 by 
the VA and private treating professionals reflected no more 
than moderate symptoms.  The VA examination is corroborated 
by the findings in the private psychologist's records 
discussed above, which showed complaints of only anxiety and 
depression, and a determination by the treating psychologist 
that the veteran's condition was improving.

The veteran was assigned a 30 percent rating during the time 
period prior to September 25, 2000.  To accord him every 
consideration, the Board has considered not only whether the 
total rating could have been assigned prior to that date, but 
also whether any increased severity was shown, beyond that 
contemplated by the then-assigned 30 percent rating.  

However, prior to September 25, 2000, the veteran's symptoms 
fit the criteria for the 30 percent disability rating such as 
symptoms of depression, anxiety, and chronic sleep 
impairment.  The 30 percent disability rating contemplated 
impairment such as occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The criteria for the assigned 30 percent disability 
rating indicate that a claimant is generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  That was clearly the veteran's situation prior 
to September 25, 2000, and supported by the GAF scores 
assigned in 1999 and 2000.  It must be emphasized that prior 
to the September 2000 letter from the private psychologist 
indicating the veteran's disability had worsened, that same 
psychologist completed a request for extension of services in 
August 2000 indicating the veteran's PTSD was improving, and 
he was starting college.  If that psychologist's opinion as 
to worsening in September 2000 is given probative value in 
concluding the veteran met the criteria for a 100 percent 
rating, then, conversely, that psychologist's opinion prior 
to that date that the veteran's disability was improving must 
also be given probative value, especially since that 
statement is supported by the other contemporaneous medical 
evidence.

The Board concludes that the overall disability picture did 
not more nearly approximate the 50 percent criteria such as 
to warrant an increased rating, and it did not even approach 
the symptomatology required for a 70 or 100 percent 
evaluation.  38 C.F.R. § 4.7.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence did not show that it was factually 
ascertainable the veteran's PTSD had increased in severity 
prior to receipt of the informal claim on September 25, 2000. 

In short, the criteria for a September 25, 2000, effective 
date for a 100 percent evaluation for PTSD have been met, but 
no earlier.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  
Furthermore, it is not factually ascertainable that the 
veteran's disability increased in severity in the year prior 
to September 25, 2000.


ORDER

An effective date of September 25, 2000, for a 100 percent 
evaluation for PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

A higher rating for PTSD for the year prior to September 25, 
2000, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


